PD-0230-15
                                                                  COURT OF CRIMINAL APPEALS
                                                                                   AUSTIN, TEXAS
                                                                Transmitted 3/16/2015 1:41:36 PM
                                                                  Accepted 3/18/2015 3:11:21 PM
                                                                                    ABEL ACOSTA
                         CAUSE NO. PD-0230-15                                               CLERK
              COURT OF APPEALS CAUSE NO. 11-12-00328-CR
                 IN THE COURT OF CRIMINAL APPEALS

ROBERT THORNBURGH, JR.                )(    ON APPELLANT’S
    APPELLANT/PETITIONER              )(
                                      )(    PETITION FOR DISCRETIONARY
V.                                    )(    REVIEW
                                      )(
THE STATE OF TEXAS                    )(    FROM THE ELEVENTH
         APPELLEE                     )(    COURT OF APPEALS

         MOTION FOR EXTENSION OF TIME TO FILE RESPONSE

      NOW COMES the State of Texas, Appellee in the above-entitled and

numbered cause, and in support of this its Motion for Extension of Time to File

Response would respectfully show the Court as follows:

      Appellant was convicted of two counts of Sexual Assault of a Child, in the

35th Judicial District Court of Brown County, Texas, in Cause No. CR21718,

styled, The State of Texas vs. Robert Thornburgh, Jr. Appellant was sentenced to

two life terms in the Institutional Division - Texas Department of Criminal Justice

on December 15, 2011.

      The Eleventh Court of Appeals affirmed Appellant’s conviction on February

5, 2015. Appellant filed a Petition for Discretionary Review with this Court on

March 2, 2015.



                                           March 18, 2015
      The State’s response is due on March 17, 2015. The number of extensions

previously requested is: NONE.

      Due to time constraints created as a result of: preparing for trial, drafting

subpoenas, and witness meetings on cases set on the Mills County trial docket for

February 23, 2015; first chair on jury trial in the State of Texas vs. Hesiquio Cantu,

Mills County Case No. 2981 on February 24, 2015; being involved in the

preparation of cases and drafting subpoenas for the Motion to Revoke and Motion

to Adjudicate Docket on March 9, 2015 (37 cases); Court Docket on March 9,

2015; Court Docket on March 10, 2015; the State requests an additional thirty (30)

days for the preparation of its brief. The request is made not for the purpose of

delay but that justice may be done.


                                       Respectfully submitted,



                                       /S/ Elisha Bird
                                       ELISHA BIRD
                                       Assistant District Attorney
                                       State Bar No. 24060339
                                       200 S. Broadway, Brownwood, TX 76801
                                       Tel: 325-646-0444 Fax: 325-643-4053
                         CERTIFICATE OF SERVICE

      The undersigned certifies that on the 16th day of March, 2015, a true and

correct copy of the foregoing Motion was delivered by fax to the office of Erika

Copeland, Attorney at Law (512) 219-8930 and by email to Lisa McMinn, State

Prosecuting Attorney at information@spa.texas.gov.


                                      /S/ Elisha Bird
                                      ELISHA BIRD


                      CERTIFICATE OF COMPLIANCE

      This document complies with the typeface requirements of Tex. R. App. P.

9.4(e) because it has been prepared in a conventional typeface no smaller than 14-

point for text and 12-point for footnotes. This document also complies with the

word-count limitations of Tex. R. App. P. 9.4(i), if applicable, because it contains

454 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).



                                      /S/ Elisha Bird
                                      ELISHA BIRD